UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-7942
BERNARD DONNELL SHERRILL, a/k/a
Nard,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Terrence W. Boyle, Chief District Judge.
                      (CR-95-5, CA-98-444-3)

                      Submitted: March 28, 2002

                       Decided: April 24, 2002

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded with instructions by unpublished per curiam opinion.


                             COUNSEL

Bernard Donnell Sherrill, Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.
2                     UNITED STATES v. SHERRILL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bernard Donnell Sherrill appeals from the district court’s order
denying his motion for reconsideration of the denial of his 28
U.S.C.A. § 2255 (West Supp. 2001) motion. The district court entered
the order on June 8, 2001. On September 4, 2001, Sherrill filed a
notice of appeal and motion for an extension of time to file the notice
of appeal due to excusable neglect, which the district court entered on
September 11, 2001. The district court forwarded the notice of appeal
without making a determination on the motion for an extension of
time.

   Parties in a civil action where the United States is a party have
sixty days following a final order in which to file a notice of appeal.
Fed. R. App. P. 4(a)(1)(B). The district court may grant an extension
of this time up to thirty days upon a showing of good cause or excus-
able neglect. Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d
351, 353 (4th Cir. 1985). If the defendant files his notice of appeal
outside the applicable appeal period, but within the thirty-day exten-
sion period, the district court must make factual findings concerning
whether there was excusable neglect that warrants an extension of the
appeal period. Reyes, 759 F.2d at 353-54.

   Sherrill filed his notice of appeal eighty-seven days after the dis-
trict court entered its judgment. While this filing was after the sixty-
day limit, it was within the thirty-day extension period applicable
upon a showing of excusable neglect or good cause. Because the dis-
trict court made no factual findings on this issue, we remand the case
to the district court with instructions to make factual findings con-
cerning whether there was excusable neglect or good cause warrant-
ing an extension of the sixty-day appeal period. We defer ruling on
Sherrill’s motion for permission to file an oversized brief and grant
his motion to seal the presentence report. We dispense with oral argu-
                     UNITED STATES v. SHERRILL                      3
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                               REMANDED WITH INSTRUCTIONS